LüMPKIN, J.
(After stating the facts.) The special lien which exists in favor of a landlord upon the crops of his tenant for money or supplies furnished in making such crops is a lien only on the crops of the year in which they are made. Civil Code, §2800, par. 3. Statutes affording summary remedies must be strictly construed. Porter v. Lively, 45 Ga. 159; Dart v. Mayhem, 60 Ga. 104; Mabry v. Judkins, 66 Ga. 732; Hinton v. Goode, 73 Ga. 233. As the statute creates this special lien, with the right of summary enforcement, only under certain circumstances, debts can not be collected in the mode so provided, unless they fall within the terms of such statute. Parties can not by agreement bring other debts than those which the law itself embraces within its scope. The landlord’s special lien was only for money and supplies furnished to make the crops of the year 1904, and the parties could not include within it an indebtedness due for the year 1903. It is immaterial that the landlord might have foreclosed a lien for that debt at the proper time. He did not do so. It is urged that the tenant is estopped from denying the landlord’s right to proceed summarily to foreclose a lien for the entire amount. A person may estop himself from asserting a lien, but estoppel can not create a special lien, where by the terms of the statute'none exists. The operation of an estoppel is negative, not creative. The judgment will be affirmed, with direction that the amount of the verdict in excess of the indebtedness for money furnished during the year 1904 be written off.

Judgment affirmed, with direction.


All the Justices concur.